Citation Nr: 1221738	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to left knee disabilities.

2.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to left knee disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to January 1993. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The Veteran requested a hearing before a Veterans Law Judge in his March 2007 Substantive Appeal.  He was scheduled for such a hearing in February 2010, but he failed to report for that hearing and provided no explanation for his failure to report.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The Board remanded the issues on appeal in May 2010 for further development of the record.

The issues of entitlement to increased ratings for the left knee disabilities, and a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A cervical spine disorder is not shown to be causally related to his period of active military service or otherwise caused or made worse by his service-connected left knee disabilities.

2.  A thoracic spine disorder is not shown to be causally related to his period of active military service or otherwise caused or made worse by his service-connected left knee disabilities.

CONCLUSIONS OF LAW

1.  A cervical disorder was not incurred in or aggravated by service; nor is it proximately due to, the result of, or aggravated by his service-connected left knee disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 

2.  A thoracic spine disorder was not incurred in or aggravated by service; nor is it proximately due to, the result of, or aggravated by his service-connected left knee disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2005 and July 2008 correspondence of the information and evidence needed to substantiate and complete his claims, to include notice how disability evaluations and effective dates are assigned if the claim is granted.  The claim was readjudicated in a March 2012 supplemental statement of the case curing any notice defect with respect to timing. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

Under 38 C.F.R. § 3.310(a) (2011), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts that his cervical and thoracic spine disorders are residuals of an in-service motor vehicle accident.  He alternatively asserts that his cervical and thoracic spine disorders are secondary to his service-connected left knee disabilities.  His service treatment records reflect that he was involved in a motor vehicle accident in August 1992.  He complained of and received treatment for right hand pain only.  His service treatment records do not reflect complaints of, treatment for or diagnosis of symptoms related to cervical or thoracic spine disorders.

Subsequent to service, a January 2000 private treatment record documents treatment for neck pain sustained in a motor vehicle accident that occurred in October 1999.  The diagnosis was myofascial pain and cervical strain following a motor vehicle accident, exacerbated by work activity.  An August 2000 record documents treatment for a diagnosis of multilevel thoracic and cervical strain due to a head-on motor vehicle accident collision.  During an October 2000 VA hospitalization the Veteran's reported cervical and lower back pain caused by a motor vehicle accident with a semi-tractor which occurred the prior year.  He reported that neck and back pain forced him to leave his job and that he had not been working since.

An April 2001 private treatment record documents treatment for neck pain following an altercation involving choking and a concussion.  

A June 2001 VA hospital record reflects the Veteran's complaints of chronic back and neck pain secondary to several motor vehicle accidents and a recent choking event.  Subsequent June 2001 VA treatment records reflect his complaint of pain from multiple cervical and lumbar spine injuries, with exacerbation of the pain following a bar fight (that occurred three months earlier) in which the Veteran was choked.

In a February 2002 VA treatment record, the Veteran was noted to complain of intermittent neck and low back pain following a motor vehicle accident that occurred during his period of service  in 1992, and constant neck and low back pain following a motor vehicle accident that occurred in 2000.

An August 2002 VA examination report documents the Veteran's complaints of knee disorder sustained in a service skiing accident and a motor vehicle accident, and a back disorder sustained subsequent to service in a second motor vehicle accident.  A MRI study of the neck reportedly showed that a bulging disc in the neck.  The examiner commented that the Veteran had certainly had enough traumas to his back, neck and knees, both in service from skiing and from motor vehicle accidents to have the discomfort which he described.

A July 2005 VA examination report notes that, after physical examination, the examiner diagnosed chronic musculoskeletal strain of paravertebral muscles of the cervical spine and chronic muscle strain with spasm of trapezius and rhomboideus muscles, left thoracic spine.  The examiner commented that with no documentation regarding complaints of back or neck injury associated with the motor vehicle accident in August 1992 (in service), it was not possible to resolve the question of etiology of the claimed disabilities without resorting to speculation.

In a July 2010 VA examination report, the examiner noted that the claims file had not been made available review and indicated that an addendum to the examination report would be provided after claims file review.  Following physical examination the diagnosis was chronic cervical spine strain (whiplash type injury).  The examiner commented that the Veteran's reported history was consistent with cervical spine injury from a motor vehicle accident in 1992 with symptoms that continued.  He concluded that unless the claims file provides information for another cause of the cervical spine condition, it was most likely that the cervical spine condition was directly related to the in-service motor vehicle accident in 1992 as described by the Veteran.  His cervical spine condition, however, was not related to or aggravated by his service-connected left knee disabilities.  The examiner again indicated that upon claims file review he would dictate an addendum.

In an August 2010 addendum, the examiner noted that there was clear documentation of a motor vehicle accident in August 1992 that clearly documented complaints of right hand pain only.  The examiner indicated that it was standard operating procedure for emergency room doctors to evaluate neck injuries and in this instance there was no indication of a neck injury.

The examiner reported there were multiple documentations of neck problems subsequent to the Veteran's military career, including a June 1997 record indicating neck problems secondary to lifting at work, and an October 1999 record indicating a whiplash injury from a motor vehicle accident.  He commented that this documentation clearly showed that the Veteran had multiple causes for neck pain after he left service.  Noting the lack of complaint of neck pain following the August 1992 in-service motor vehicle accident, the examiner concluded that it was less likely as not that the Veteran's cervical spine condition was directly related to the accident in 1992 and as least as likely as not due to activities after the service.  He reiterated that the cervical spine condition was not related to or aggravated by his service-connected left knee disabilities, explaining that biomechanically speaking, there was no link between the service-connected knee disabilities and the claimed cervical spine disorder.

In a 2012 VA examination report, the examiner opined that there was no evidence linking any thoracic spine complaints to any injuries sustained in service, noting that the Veteran did not complain of thoracic spine symptomatology after the accident in 1992.  He explained that it was well noted in orthopedic literature that a significant injury to a musculoskeletal structure would produce significant and noticeable pain and other symptoms at the time of the event, not weeks later or months later.  As the Veteran did not complain of thoracic spine symptoms at the time of the accident in August 1992, he concluded that it was much less likely than not that there was any evidence for a connection of any thoracic spine condition to active military service.

Additionally the examiner noted that the thoracic spine disorder was less likely than not proximately due to or the result of the service-connected left knee disabilities.  In this regard, he explained that unless the knee disabilities caused the Veteran to have a car wreck, resulting in injury to the neck, there was no medically rational way to connect the service-connected left knee disabilities to the distant claimed neck and thoracic spine disorders.

Given its review of the record, the Board finds that entitlement to service connection for the claimed cervical and thoracic spine disorders is not warranted.  While there is evidence of current cervical and thoracic spine disorders, there is no evidence of an in-service cervical or thoracic disorder, and there is no evidence of a medical nexus between the Veteran's currently diagnosed cervical and thoracic spine disorders and service or his service-connected left knee disabilities.  The preponderance of the evidence is against the claims and the benefits sought on appeal are denied.  38 C.F.R. §§ 3.303, 3.310.

The Board notes that the July 2010 VA examination report seems to support his claim; however, the examiner's opinion was admittedly based solely on a report of medical history given by the Veteran and unsupported by the facts.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when it is unsupported by clinical evidence).  Indeed, upon review of the claims file, the examiner concluded that it was less likely that the cervical or thoracic spine disorders were related to service or the service-connected left knee disabilities.  

The only other evidence of record supporting the Veteran's claims are his various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating his claimed cervical and thoracic spine disorders to service or his service-connected left knee disabilities.  He has claimed that cervical and thoracic spine disorders were related to service or his service-connected left knee disabilities; the medical evidence of record preponderates against his contention.  Thus, in the absence of competent evidence or other indicia to corroborate his contentions, his credibility is suspect, and his contentions are of minimal probative value.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding these issues on appeal because the preponderance of the evidence is against his claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, entitlement to service connection for cervical and thoracic spine disorders, to include as secondary to left knee disabilities is denied.  

 
ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to left knee disabilities is denied.

Entitlement to service connection for a thoracic spine disorder, to include as secondary to left knee disabilities is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


